Citation Nr: 0740532	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for residuals of a 
dental trauma.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the 4th and 5th metacarpals of the 
right hand.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
sought.  In August 2007, the veteran testified at a Travel 
Board hearing held at the RO before the undersigned Acting 
Veterans Law Judge.	

In the veteran's formal claim for benefits, received July 10, 
2003, he requested  service connection for disability of his 
right hand and wrist.  An August 2003 rating decision granted 
service connection for a "fractured fourth and fifth 
metacarpals, right hand (claimed as right hand and arm 
injury)."  In subsequent correspondence, the veteran 
specified that he was claiming disabilities of the right 
wrist and forearm as separate issues from his hand.  The 
January 2004 correspondence sent the veteran regarding VA's 
duty to notify in fact addressed these as separate claims.  
The August 2004 RO rating action adjudicated the matter of 
the evaluation of the disability caused by the fractured 
metacarpals and spoke in the body of the decision to the 
complaints of wrist and forearm problems, but did not 
specifically adjudicate the matter of whether service 
connection is warranted for additional disability involving 
the right wrist and forearm.  In fact, this matter has never 
been adjudicated by the agency of original jurisdiction 
(AOJ).  It is referred to the AOJ for action deemed 
appropriate.  In so doing, the RO should carefully consider 
the findings of the April 2004 VA examiner which specified 
that there is a separately diagnosed disability of the right 
wrist which also affects movement of the forearm.  The 
examiner has opined that the diagnosed conditions are related 
to the in-service hand fracture, but formed this opinion 
based entirely on the veteran's account of events and past 
treatment, and not on a review of medical records.  In light 
of the current diagnosis and speculative evidence of a nexus 
to service, further development is required.


FINDINGS OF FACT

1.  A chronic right shoulder problem was not shown during 
service, at separation, or for years thereafter, and no 
current right shoulder disorder has been related by competent 
medical evidence to any aspect of the veteran's period of 
service, including the documented in-service motor vehicle 
accident.

2.  A chronic left shoulder problem was not shown during 
service, at separation, or for years thereafter, and no 
current left shoulder disorder has been related by competent 
medical evidence to any aspect of the veteran's period of 
service, including the documented in-service motor vehicle 
accident.

3.  A chronic cervical spine problem was not shown during 
service, at separation, or for years thereafter, and no 
current cervical spine disorder has been related by competent 
medical evidence to any aspect of the veteran's period of 
service, including the documented in-service motor vehicle 
accident.

4.  The veteran sustained a traumatic injury of teeth 8 and 9 
in service; there is no evidence or finding of willful 
misconduct.

5.  The residuals of inservice fractures to the 4th and 5th 
metacarpals of the right hand include limitation of motion 
and functionality of the ring and little fingers not 
approaching the level of ankylosis that would be considered 
unfavorable.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A left shoulder disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A cervical spine disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A dental trauma to teeth 8 and 9 was incurred during 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§3.301, 3.303, 3.304 (2007)

5.  A rating in excess of 10 percent for residuals of right 
hand 4th and 5th metacarpal fractures is not warranted. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 5223, 
5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on January 27, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition, or service connection has 
been granted (in the matter regarding residuals of dental 
trauma).   VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from VAMC Tuskegee, including records of treatment at 
local clinics within the central Alabama VA medical system.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in July 2003 and April 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  While the veteran 
has identified private dental records, it is noteworthy that 
these have been certified destroyed by the provider.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Analysis

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Bilateral shoulder and cervical spine disabilities

The veteran contends that during a motor vehicle accident in 
December 1968, he sustained a trauma to his shoulders and 
neck, which have caused current disabilities.

The veteran has submitted an accident report dated December 
10, 1968, which confirms that a motor vehicle accident 
occurred.  The report indicates that the brakes on the 
veteran's truck failed as he was slowing to turn into the 
Military Police station parking lot.  He struck 2 vehicles at 
a speed of between 5 and 10 miles per hour.  No injuries were 
noted by the investigator, although he did verify that there 
were no seatbelts in the veteran's vehicle.  

Service medical records show no treatment at the time of the 
accident, or subsequent thereto, for any injury or complaint 
related to a motor vehicle accident.  At no time did the 
veteran report to a medical provider that he had been in an 
accident.  On the report of the June 1969 examination prior 
to separation, the clinical evaluation did not reveal any 
abnormality involving the neck or shoulder.  In fact, neck or 
shoulder problems were not noted and there was no reference 
to a motor vehicle accident.    

VA treatment records do show complaints of left shoulder and 
neck pain, but this does not begin until the late 1980's.  
The veteran reported in 1988 that his left shoulder and neck 
pain was long-standing; there was no complaint of right 
shoulder pain.  Ongoing treatment notes relate the shoulder 
complaints to degenerative changes in the neck.  The veteran 
did not report an in-service trauma generally or a motor 
vehicle accident specifically.  He did note a post service 
car accident in Chicago.  He began to complain of right 
shoulder pain in early 2007,when a right rotator cuff tear 
was diagnosed.  Treatment records show a diagnosis of 
spondylosis of the cervical spine; x-rays of the shoulders 
are normal.  No VA examination was provided with regard to 
the bilateral shoulder and cervical spine complaints.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, although there is evidence of a motor vehicle 
accident in service, there is no evidence of any trauma or 
injury at that time.  The accident was at a very low speed, 
and the veteran made no complaint of medical problems at that 
time, or in the months following the accident.  Moreover, 
there is no evidence of complaints of the left shoulder or 
cervical spine until approximately 20 years following the in-
service accident.  The right shoulder complaints did not 
begin until almost 20 years after that.  It is also noted 
that the shoulder complaints are attributed to causes other 
than a motor vehicle accident.  No doctor or other medical 
provider has opined or indicated that current complaints of 
bilateral shoulder problems or cervical spine disability are 
or even may be associated with your in-service accident.  

The veteran has offered his belief that his current 
complaints are due to the in-service motor vehicle accident; 
however, as a layperson without medical training or 
expertise, he is not considered competent to provide a 
probative opinion on a medical matter, to include diagnosis 
or the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In short, a chronic shoulder or cervical spine problem was 
not shown during service or for many years thereafter, and 
neither condition has been related by competent medical 
evidence to any aspect of the veteran's period of service.  
In the absence of evidence of a nexus between current 
complaints and diagnoses (regarding the shoulders and 
cervical spine) and any injury or disease in military 
service, the claims must be denied.


Residuals of dental trauma

The veteran has alleged that while in service, he was 
assaulted and damaged his front teeth.  Service medical 
records show emergency treatment for fracture of teeth 8 and 
9, otherwise known as the front upper teeth.  No specific 
explanation of the trauma causing the fracture is noted, but 
service personnel records show no investigation or punitive 
action related to any misconduct at that time.  In light of 
the clear indication of a dental trauma to teeth 8 and 9, and 
the absence of any evidence of willful misconduct, a grant of 
service connection for dental trauma is warranted.

Residuals of fracture of right hand 4th and 5th metacarpals

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  In evaluating disabilities of the 
fingers, 38 C.F.R. § 4.71a additionally directs that when two 
or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
Consideration should also be given to evaluating each finger 
separately and then combining the rating according to the 
formula and tables established under 38 C.F.R. § 4.25.

The residuals of fracture of the 4th and 5th metacarpals of 
the right hand, or the ring and little fingers, may be 
evaluated separately under Diagnostic Code 5230, which 
provides that any limitation of motion of the ring or little 
fingers is rated 0 percent disabling.  Also potentially 
applicable are Codes 5223 and 5219, which govern evaluations 
for favorable and unfavorable ankylosis, respectively, of two 
digits of the same hand.  The assigned evaluation depends on 
which fingers are impacted by the disability.  Favorable 
ankylosis of both the ring and little fingers is rated as 10 
percent disabling under Code 5223.  Unfavorable ankylosis of 
those fingers is evaluated as 20 percent disabling.  Both 
dominant and non-dominant hands are evaluated the same.

Here, the RO has assigned a 10 percent evaluation under Code 
5230 for both involved fingers as an non-schedular 
evaluation.  Extraschedular evaluations are available when 
the disability picture presented is so exceptional or unusual 
as to render application of the rating schedule impractical.  
38 C.F.R. § 3.321(b)(1).  The RO found that the actual 
functional impairment caused by the two involved fingers due 
to pain, weakness, fatigability, lack of endurance, in 
accordance with 38 C.F.R. §§4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), warranted assignment of an 
evaluation not provided in the Diagnostic Code assigned.

The approach taken by the RO is faulty in several respects.  
First, it is noted that the RO failed to make any factual 
findings supporting a determination that applying the rating 
schedule was impractical.  Regulations cite such factors as 
frequent hospitalization, or marked interference with 
employment.  38 C.F.R. § 3.321(b)(1).  Second, the RO is not 
authorized to assign an extraschedular evaluation without the 
express approval of either the Director of Compensation and 
Pension Services or the Under Secretary for Benefits.  No 
referral for such approval was made in promulgating the 
August 2004 decision.  Third, the Diagnostic Code assigned 
very clearly addresses disability of only one finger, while 
here there are two fingers involved in the disability.

As is explained below, the Board finds that the schedular 
criteria may be used to properly rate the veteran's 
condition.  In order to rectify matters caused by the unusual 
evaluation from the RO and to properly rate the disability 
involving the veteran's 4th and 5th finger, the Board elects 
to evaluate the current disability under Diagnostic Code 
5223, which addresses disability of two fingers in 
combination and specifically speaks to disability of the ring 
and little fingers.  Consideration has been given to 
assignment of evaluations for each finger separately, to then 
be combined, but because no greater than a 0 percent 
evaluation is assignable for either finger, the veteran 
benefits from having the fingers treated as a single 
disability entity.  Combining two 0 percent evaluations would 
result in a 0 percent combined evaluation.

As discussed above, Code 5223 assigns a 10 percent evaluation 
for favorable ankylosis of both the ring and little fingers.  
During an April 2004 VA examination, loss of motion of the 
4th and 5th fingers of the right hand was noted.  Palmar 
flexion was to 60 degrees, and the thumb and finger pads 
could touch, though slowly.  There was severe tenderness on 
palpation and physical deformity was noted.  There is pain 
throughout the range of motion of the ring and little 
fingers.  The veteran reports difficulty with tasks such as 
tying shoes, using a spoon, writing, or gripping objects.  
Overuse causes flare-ups in symptoms three to four times a 
week, lasting about four hours each.  Weakness of 1/5 of the 
right hand was noted.  Fatigue as well as decreased grip 
strength was noted on repetitive motion, tested by holding 
the hand in a fist for two minutes.  Rest, pain medication, 
and a TENS unit provide relief.  No other fingers are noted 
to be involved.  The described functional impairment is the 
equivalent of favorable ankylosis of the ring and little 
fingers of the right hand when the additional impairment due 
to pain, weakness, lack of endurance, and fatigue are 
considered.  A 10 percent evaluation is warranted under Code 
5223.

The described functional impairment does not rise to the 
level of unfavorable ankylosis which would warrant assignment 
of a higher, 20 percent evaluation under Code 5219.  There 
continues to be movement in the two involved fingers of the 
right hand, and there remains some active function of the 
fingers in manipulation.  A rating in excess of 10 percent is 
not warranted.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to residuals of dental trauma to teeth 8 and 9 is 
granted.

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the 4th and 5th metacarpals of the 
right hand is denied.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


